911 F.2d 726Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mohamed Khairy Mohamed ZAYED, Jr., Plaintiff-Appellant,v.John Robert INGRAM, Special Agent of the Drug EnforcementAdministration, Ruger Chemical Company, Inc.,Defendants-Appellees.
No. 90-6566.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 24, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Richard C. Erwin, Chief District Judge.  (C/A No. 90-111-WS)
Mohamed Khairy Mohamed Zayed, Jr., appellant pro se.
M.D.N.C.
VACATED AND REMANDED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Mohamed Khairy Mohamed Zayed, Jr. appeals the district court's dismissal of his civil suit as frivolous under 28 U.S.C. Sec. 1915(d).  Zayed v. Ingram, C/A No. 90-111-WS (M.D.N.C. April 12, 1990).  Zayed is currently in state custody pending the outcome of his state arrest.  He filed suit claiming that a federal drug enforcement agent and a chemical company conspired with local police to entrap him.  Zayed's pending state criminal case will deal with the issues of entrapment and conspiracy raised in this complaint.  As a matter of comity, federal courts should abstain from deciding issues pending in state criminal cases.  See Younger v. Harris, 401 U.S. 37 (1971);  Traverso v. Penn, 874 F.2d 209, 212 (4th Cir.1989).  In order to avoid any statute of limitations problems, the appropriate course is for the federal judiciary to abstain by staying the entire proceeding pending the ultimate termination of the state prosecution.   Suggs v. Brannon, 804 F.2d 274, 280 (4th Cir.1986);  see also Traverso, 874 F.2d at 213.


2
We therefore vacate the district court's order dismissing this action and remand for an order staying further proceedings until the ultimate termination of the state prosecution.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
VACATED AND REMANDED.